Citation Nr: 0332356	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-03 296	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2003, the veteran and his spouse 
testified before the undersigned sitting in Portland, Oregon; 
a transcript of the hearing is associated with the claim 
file.


REMAND

At the time of his June 2003 hearing, the veteran reported 
having received treatment at a VA facility as recently as 
February 2003.  Those records are not yet associated with the 
claims file.  Moreover, insofar as the veteran has reported a 
continuity of neck symptomatology since the time of his in-
service injury to the back region, and, in light of 
contemporary evidence of an existing neck disability, the 
Board is of the opinion that an examination pertinent to the 
nature and etiology of such neck disability is warranted.

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The VCAA and the implementing regulations are 
applicable to the issue on appeal.  

In a September 2001 letter, the RO sent the veteran a letter 
in which it attempted to provide the notice required under 
38 U.S.C.A. § 5103(a).  However, this letter advised the 
veteran that he was to send the requested information and 
evidence within 60 days of the date of the letter.  Although 
the time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  Therefore, since this case 
is otherwise being remanded for additional development, the 
RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
contemporary records of VA treatment 
and/or evaluation of the veteran's neck 
problems, to specifically include the 
results of diagnostic testing such as X-
rays completed in February 2003.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request him to submit the outstanding 
evidence.

4.  After the above development is 
completed, the RO should schedule the 
veteran for an appropriate medical 
examination to determine the etiology of 
the veteran's neck disability.  The 
claims file and a copy of this remand 
MUST be provided to the examiner for 
review prior to the examination.  The 
examiner is requested to identify all 
existing neck disabilities and to render 
an opinion as to whether it is more 
likely, less likely or at least as likely 
as not that each currently diagnosed neck 
disability is related to the veteran's 
period of military service, to include to 
his claimed 1944/1945 fall from a crew 
chief stand.  If the examiner cannot 
render an opinion on a basis other than 
speculation or mere conjecture, he/she 
should so state for the record.  The 
rationale for all opinions should be 
provided.

5.  The RO should undertake any other 
development it determines to be 
indicated.

6.  After the above is completed, the RO 
should readjudicate the claim based on 
consideration of all evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


